                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  WYNN BREWER,                                       Case No. 19-cv-01055-VC
                 Plaintiff,
                                                     ORDER DENYING PETITION FOR
          v.                                         WRIT OF HABEAS CORPUS;
                                                     DENYING CERTIFICATE OF
  ROBERT NEUSCHMID,                                  APPEALABILITY
                 Defendant.                          Re: Dkt. No. 1


       A jury convicted Wynn Brewer of conspiracy to commit murder and being a felon in
possession. Cal. Penal Code §§ 182(a)(1), 187(a), 12021(a)(1). The sole claim raised by the
Brewer’s petition for a writ of habeas corpus relates to the denial of his request that the jury be
instructed on his alternative theories of conspiracy to commit assault with a firearm and
conspiracy to commit voluntary manslaughter. Brewer contends that the trial court’s refusal to
provide these jury instructions violated the Fourteenth Amendment’s Due Process Clause.
       As Brewer admits, he did not present the voluntary-manslaughter aspect of this claim to
the California Supreme Court on direct review. See Petition for Review at 4, Dkt. No. 13-27; see
also O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999). Because a state-law remedy is no longer
available, this claim is procedurally defaulted. See Smith v. Baldwin, 510 F.3d 1127, 1139 (9th
Cir. 2007) (en banc).
       Brewer has not identified any cause that would excuse this procedural default.
Wainwright v. Sykes, 433 U.S. 72, 87 (1977). And in any event, California does not recognize the
offense of conspiracy to commit voluntary manslaughter. People v. Cortez, 18 Cal. 4th 1223,
1232 (1998). One can’t conspire to “act rashly or without due deliberation and reflection” in
reaction to a provocation. People v. Berry, 18 Cal. 3d 509, 515 (1976). Although Brewer invokes
the fundamental-miscarriage-of-justice exception to procedural default, that path is available
only when the petitioner “presents evidence of innocence so strong that a court cannot have
confidence in the outcome of the trial unless the court is also satisfied that the trial was free of
nonharmless constitutional error.” Schlup v. Delo, 513 U.S. 298, 316 (1995). That factual
showing has not been made in this case.
          As to the exhausted component of the claim, the California Court of Appeal held that
conspiracy to commit assault with a firearm is not a lesser included offense of conspiracy to
commit murder. People v. Shields, 2017 WL 3634208, at *5–6 (Cal. Ct. App. Aug. 24, 2017).
That holding may not be revisited on this petition. Under the well-established division of labor,
“a state court’s interpretation of state law, including one announced on direct appeal of the
challenged conviction, binds a federal court sitting in habeas corpus.” Bradshaw v. Richey, 546
U.S. 74, 76 (2005) (per curiam). The absence of a lesser included offense dooms Brewer’s claim
because the Supreme Court has repudiated the proposition that a defendant has a constitutional
right to instruct the jury on a lesser related offense. Hopkins v. Reeves, 524 U.S. 88, 96–98
(1998).
          Even assuming (counterfactually) that conspiracy to commit assault with a deadly
weapon were a lesser included offense of conspiracy to commit murder, it nevertheless would be
“not clear” whether Brewer was “constitutionally entitled to a lesser included instruction in [his]
noncapital case.” United States v. Carothers, 630 F.3d 959, 967 (9th Cir. 2011). The Ninth
Circuit has recognized that a non-capital defendant might have a right to a lesser included
instruction under certain circumstances, but the Supreme Court has never announced such a right
outside of the capital context. Solis v. Garcia, 219 F.3d 922, 928–29 (9th Cir. 2000); see Beck v.
Alabama, 447 U.S. 625, 638 n.14 (1980). Section 2254(d)(1) “does not require state courts to
extend that precedent or license federal courts to treat the failure to do so as error.” White v.
Woodall, 572 U.S. 415, 426 (2014) (emphasis in original).
          A certificate of appealability will not issue because reasonable jurists would not find “the



                                                   2
district court’s assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel,
529 U.S. 473, 484 (2000); see 28 U.S.C. § 2253(c).

       IT IS SO ORDERED.

Dated: October 28, 2019
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge




                                                3
